DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
Claims 18-37 are pending and an action on the merits is as follows.	
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 30 is directed to a computer program.  As such, it is intended to be a process; however, it is unclear if the instructions are necessarily in executable form.  The claim fails to claim the program recorded on an appropriate computer readable storage medium that is to be executed by a computer, so as to be structurally and functionally interrelated to the medium and permit the function of the descriptive material to be realized.  Thus, an argument could be made that claim 30 covers an embodiment of nonstatutory functional descriptive material.  See MPEP § 2106.01 I.
 30

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-27, 29-33, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ohira (US 7,556,127 B2) in view of Tyni et al. (US 7,503,435 B2).
Claim 18: Ohira discloses a method for determining an operating state of an elevator system, where an amount of an electrical current supplied to the elevator system via a power supply line (power supply cable 150) of the elevator system is determined (measured) via current sensor (151) (column 28 lines 38-45).  The operating state (whether there is an abnormality) of the elevator system is determined based on comparing the amount of electrical current to reference data, where determining the operating state includes determining an operating state of a specific component of the elevator system such as a cable drive (hoisting machine 101) (column 29 lines 34-43).  This reference fails to disclose a current/time profile of the electrical current to be determined, at least one current profile segment of the current/time profile to be identified, a current profile pattern of the at least one current profile segment to be derived such that the operating state is determined based on comparing the current profile pattern to at least one reference pattern, and the specific components to include a door drive.
However Tyni et al. teaches a method for determining an operating state of an elevator system, where a current/time profile of the electrical current is determined via current sensor, at least one current profile segment of the current/time profile between instants of time is identified, and a current profile pattern of the at least one current profile segment is derived, as can be seen from Fig. 2 (column 4 lines 45-60).   The operating state is determined based on comparing the current profile pattern to at least one reference pattern, as shown in TABLE 2 (column 5 lines 4-20).  Determining the operating state includes determining an operating state of specific components of the elevator system including an elevator drive and a door drive, as can be seen from Fig. 2 (column 4 lines 45-60).   
Given the teachings of Tyni et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Ohira with providing a current/time profile of the electrical current to be determined, at least one current profile segment of the current/time profile to be identified, a current profile pattern of the at least one current profile segment to be derived such that the operating state is determined based on comparing the current profile pattern to at least one reference pattern, and the specific components to include a door drive.  Doing so would allow a determination as to “whether the elevator is working in accordance with the requirements imposed on it as it is moving from floor to floor [and] also provides reliable information as to whether the [power supply line] is functioning in accordance with the requirements set on it” as taught in Tyni et al. (column 3 lines 16-25).
Claim 19: Ohira modified by Tyni et al. discloses a method where the current/time profile of the current in the power supply line is determined with a sensor, as stated above.  This reference fails to disclose the sensor element to be galvanically separated from the power supply line.
However Tyni et al. teaches a method for determining an operating state of an elevator system, where a sensor element is galvanically separated from an element (safety circuit) in which it senses (column 2 lines 27-30).
Given the teachings of Tyni et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Ohira with providing the sensor element to be galvanically separated from the power supply line.  Doing so would allow “no changes and no connections of any sort to be made to the [power supply line]. This, no extra load is imposed on the [power supply line]” as taught in Tyni et al. (column 3 lines 5-8).
Claim 20: Ohira modified by Tyni et al. discloses a method as stated above, where the power supply line is disclosed in Ohira to be a main power supply line to a control cabinet (control panel 102) for the elevator system (column 28 lines 34-36).
Claim 21: Ohira modified by Tyni et al. discloses a method as stated above, where a hoisting machine braking device (106) is disclosed in Ohira to be actuated and a stop signal is sent to control panel (102) when an elevator car (3) ascends/descends while a car door (26) is not closed (column 27 lines 51-57).  Therefore the operating state is determined taking into account an elevator-specific exclusion criteria, since the car door cannot be operated while the elevator car is moving.
Claim 22: Ohira modified by Tyni et al. discloses a method as stated above, where the current profile pattern is shown in Tyni et al. to have at least one characteristic parameter corresponding to a door operation for the operating state, as can be seen from FIG. 2 (column 4 lines 49-60).
Claim 23: Ohira modified by Tyni et al. discloses a method as stated above, where deriving the current profile pattern is shown in Tyni et al. to include determining a value of at least one parameter corresponding to a door operation that is characteristic for the operating state, as can be seen from FIG. 2 (column 4 lines 49-60).
Claim 24: Ohira modified by Tyni et al. discloses a method as stated above, where the operating state is shown in Tyni et al. to be determined based on a comparison of the value of the at least one parameter that is characteristic for the operating state to a reference value shown in TABLE 2 of at least one reference parameter of the at least one reference pattern (column 5 lines 4-20).
Claim 25: Ohira modified by Tyni et al. discloses a method as stated above, where the at least one reference pattern is shown in Tyni et al. to have at least one reference parameter corresponding to a door operation that is a characteristic for the operating state (smaller magnitude), as can be seen from FIG. 2 (column 4 lines 49-60).
Claim 26: Ohira modified by Tyni et al. discloses a method as stated above, where deriving the current profile pattern of the identified at least one current profile segment is shown in Tyni et al. to include determining a mean value (average) (column 5 lines 58-61).
Claim 27: Ohira modified by Tyni et al. discloses a method as stated above, where identifying the at least one current profile segment is shown in Tyni et al. to include segmenting the current/time profile into at least two current profile segments corresponding to when an elevator car moves, and when the elevator car is stopped, as can be seen from FIG. 2 (column 4 lines 49-60).
Claim 29: Ohira modified by Tyni et al. discloses a method as stated above, where the operating state is shown in Tyni et al. to be a movement state of a car of the elevator system, as can be seen from FIG. 2 (column 4 lines 49-60).
Claims 30 and 31: Ohira modified by Tyni et al. discloses a method as stated above, where a non-transitory computer-readable medium having a computer program product with machine readable instructions for instructing a programmable device to execute the method is disclosed in Ohira (column 1 lines 5-7).
Claim 32: Ohira discloses a device for determining an operating state of an elevator system, comprising a sensor element (current sensor 151), a storage device, and a controller connected to the sensor element and storage device, where the sensor element determines (measures) an amount of an electrical current supplied to the elevator system via a power supply line (power supply cable 150) of the elevator system (column 28 lines 38-45).  The operating state (whether there is an abnormality) of the elevator system is determined based on comparing the amount of electrical current to reference data, a value of an operating state parameter corresponding to the supplied electrical current associated with the operating state is stored in the storage device (memory portion 113) where determining the operating state includes determining an operating state of a specific component of the elevator system such as a cable drive (hoisting machine 101) (column 29 lines 34-43).  This reference fails to disclose a current/time profile of the electrical current to be determined, at least one current profile segment of the current/time profile to be identified, a current profile pattern of the at least one current profile segment to be derived such that the operating state of the elevator system is determined based on comparing the current profile pattern to at least one reference pattern, and the specific components to include a door drive.
However Tyni et al. teaches a device for determining an operating state of an elevator system, where a current/time profile of the electrical current is determined via current sensor, at least one current profile segment of the current/time profile between instants of time is identified, and a current profile pattern of the at least one current profile segment is derived, as can be seen from Fig. 2 (column 4 lines 45-60).   The operating state is determined based on comparing the current profile pattern to at least one reference pattern, as shown in TABLE 2 (column 5 lines 4-20).  Determining the operating state of the elevator system includes determining an operating state of specific components of the elevator system including an elevator drive and a door drive, as can be seen from Fig. 2 (column 4 lines 45-60).   
Given the teachings of Tyni et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Ohira with providing a current/time profile of the electrical current to be determined, at least one current profile segment of the current/time profile to be identified, a current profile pattern of the at least one current profile segment to be derived such that the operating state of the elevator system is determined based on comparing the current profile pattern to at least one reference pattern, and the specific components to include a door drive.  Doing so would allow a determination as to “whether the elevator is working in accordance with the requirements imposed on it as it is moving from floor to floor [and] also provides reliable information as to whether the [power supply line] is functioning in accordance with the requirements set on it” as taught in Tyni et al. (column 3 lines 16-25).
Claim 33: Ohira modified by Tyni et al. discloses a device as stated above, where the sensor element is disclosed in Ohira to be an inductive current sensor (column 28 lines 46-49).
Claim 35: Ohira modified by Tyni et al. discloses a device as stated above, but fails to disclose an additional sensor element to detect a current/time profile of an electrical current in a safety circuit of the elevator system.
However Tyni et al. teaches a device for determining an operating state of an elevator system, where a sensor element (Hall current sensor) detects a current/time profile of an electrical current in a safety circuit of the elevator system (column 2 lines 27-30).
Given the teachings of Tyni et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Ohira with providing an additional sensor element to detect a current/time profile of an electrical current in a safety circuit of the elevator system.  It has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so would provide a means “to measure the state of the safety circuit in such a way that no changes and no galvanic connections of any sort need to be made to the safety circuit. Thus, no extra load is imposed on the safety circuit” as taught in Tyni et al. (column 3 lines 5-8).
Claim 37: Ohira modified by Tyni et al. discloses a device as stated above, where values of operating state parameters stored in the storage device are disclosed in Ohira to be communicated, and the operating state parameters are associated with operating states of the elevator system (column 29 lines 34-43).  Therefore a communication device is included for transmitting said values. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ohira (US 7,556,127 B2) modified by Tyni et al. (US 7,503,435 B2) as applied to claim 18 above, further in view of Schienda et al. (US 4,930,604).
Claim 28: Ohira modified by Tyni et al. discloses a device as stated above, but fails to disclose at least one of the steps of a current profile segment of the current/time profile to be selected as a basis for deriving the current profile pattern as the at least one reference pattern and the current profile pattern to be stored as a reference pattern in a storage device.
However Schienda et al. teaches a method for determining an operating state of an elevator system, where a current profile pattern is stored as a reference pattern in a storage device (column 3 lines 22-25).
Given the teachings of Schienda et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Ohira as modified by Tyni et al. with providing the current profile pattern to be stored as a reference pattern in a storage device.  Doing so would allow the elevator system to remain up-to-date on changing operational requirements and code.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ohira (US 7,556,127 B2) modified by Tyni et al. (US 7,503,435 B2) as applied to claim 32 above, further in view of Jang (US 5,864,474).
Claim 34: Ohira modified by Tyni et al. discloses a device as stated above, but fails to disclose a plurality of sensor elements, each of the sensor elements to determine a current/time profile of an individual phase for the electrical current supplied to the elevator system via the power supply line.
However Jang teaches a device for an elevator system, where a plurality of sensor elements (real current detectors 28) are shown in FIG. 3, each sensor element determines a current/time profile of an individual phase for an electrical current supplied to the elevator system via a power supply line (column 4 line 61 through column 5 line 1).  
Given the teachings of Jang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Ohira as modified by Tyni et al. with providing a plurality of sensor elements, each of the sensor elements to determine a current/time profile of an individual phase for the electrical current supplied to the elevator system via the power supply line.  It has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so would allow detection of a real current provided by the power supply line, “calculate an imaginary current contained in the real current and then to provide [a] compensation current to compensate for the imaginary current supplied” as taught in Jang (column 4 line 67 through column 5 line 6).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Ohira (US 7,556,127 B2) modified by Tyni et al. (US 7,503,435 B2) as applied to claim 32 above, further in view of McCarthy et al. (US 9,837,860 B2).
Claim 36: Ohira modified by Tyni et al. discloses a device as stated above, but fails to disclose an energy source for supplying the device with electrical energy, including an energy storage unit adapted to be charged by a magnetic field produced by the electrical current flowing in the power supply line.
However McCarthy et al. teaches a device, where an energy source supplies the device with electrical energy, including an energy storage unit (battery) adapted to be charged by a magnetic field produced by electrical current (column 4 lines 42-46).
Given the teachings of McCarthy et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Ohira as modified by Tyni et al. with providing an energy source for supplying the device with electrical energy, including an energy storage unit adapted to be charged by a magnetic field produced by the electrical current flowing in the power supply line.  Doing so would allow the device to be operated “during a power outage and/or … operated during an emergency condition” as taught in McCarthy et al. (column 4 line 65 through column 5 line 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             June 4, 2022